Citation Nr: 9927981	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  96-41 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to compensation for right eye disability under 
38 U.S.C.A. § 1151 (West 1991).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran had active duty service from February 1955 to 
September 1958.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1995 rating decision by 
the Department of Veterans Affairs (VA) Regional Office in 
Sioux Falls, South Dakota.  The veteran's claims file was 
subsequently transferred to the Louisville, Kentucky, 
Regional Office (RO).  In January 1998, the veteran testified 
before the undersigned member of the Board by means of a 
videoconference hearing.  In May 1998, the Board remanded the 
claim for a right eye disability.  


FINDING OF FACT

There is no medical evidence of a causal relationship between 
the veteran's current right eye disability and medical 
treatment provided by the Department of Veterans Affairs. 


CONCLUSION OF LAW

The veteran's claim of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for a right eye disability 
as a result of medical treatment by the Department of 
Veterans Affairs is not well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

 
REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that a foreign object struck him in the 
right eye while he was working in Bethel, Alaska.  He stated 
that he was taken to Elmendorf Air Force Base (Elmendorf) in 
October or November of 1982, as there were no VA facilities 
in the area.  He has testified that he was operated on, and 
had his right lens and/or right iris removed.  He has further 
reported that he received treatment for his right eye at a VA 
facility in Lexington shortly thereafter.  The veteran also 
claims that he is now completely blind in his right eye as a 
result of his treatment at Elmendorf and/or Lexington. 

The Board initially notes that the RO first sought records of 
the veteran's claimed treatment from Elmendorf in June 1995.  
In June 1995, Elmendorf notified the RO that all such records 
were kept at the National Personnel Records Center (NPRC).  
The RO subsequently sought the veteran's treatment records 
from the NPRC.  In May 1997, the RO received a notice from 
the NPRC that all available medical records from the 
veteran's file had been forwarded to the RO in September 
1995.  (the Board notes that these records were received by 
the RO prior to its December 1995 denial of the claim for a 
right eye disability).  The NPRC further stated that for a 
search of hospital records, they required additional 
information, and attached a form for completion (NA Form 
13042).  The NPRC also requested that sections 17 through 20 
of VA Form 21-3101 be completed.  

In its remand, dated in May 1998, the Board noted that there 
was no indication that the RO had attempted to obtain the 
additional information requested by NPRC in its September 
1995 letter.  The Board remanded the claim, and requested the 
RO to contact the veteran and request that he provide all of 
the information as indicated in the NPRC's September 1995 
letter, to include a completed NA Form 13042, and the 
completion of sections 17 through 20 of VA Form 21-3101.  
After obtaining any necessary authorization, the RO was 
requested to attempt to obtain, and associate with the claims 
file, any records of treatment of the veteran, to include 
records of the veteran's treatment at the Elmendorf Air Force 
Base Hospital in October and/or November 1982 from the NPRC, 
and records of treatment at the Lexington VA Medical Center 
(VAMC).

In May 1998, the RO sent the veteran a request for 
information as outlined in the Board's May 1998 remand.  That 
same month, the RO requested records of the veteran's 
treatment from both the NPRC and the Lexington VAMC.  In May 
1998, a form was received from the Lexington VAMC in which it 
was indicated that no records could be found.  In July 1998, 
a form was received from the NPRC in which it was indicated 
that no records could be found. 

In order to establish a well-grounded claim for compensation 
pursuant to 38 U.S.C.A. § 1151, there must be medical 
evidence of an injury or an aggravation of an injury, as a 
result of VA hospitalization, medical, or surgical treatment, 
or as a result of having submitted to an examination under 
any VA law or regulation, which is not the result of the 
veteran's own willful misconduct.  38 U.S.C.A. § 1151.  In 
other words, there must be medical evidence of causation or 
aggravation.

The question is whether the veteran has presented medical 
evidence that a right eye disability was caused or aggravated 
due to VA medical treatment.  In this case, the veteran has 
not presented any such evidence.  Although a May 1995 VA 
medical report contains diagnoses that include "blindness in 
the right eye, status post iridectomy 1982," the claims file 
does not contain any medical evidence showing that VA 
performed a right eye iridectomy (or provided any other 
treatment for the right eye) in 1982.  As the record is 
devoid of any medical evidence linking any right eye 
condition to medical treatment by the Department of Veterans 
Affairs, his claim for compensation pursuant to 38 U.S.C.A. 
§ 1151 must be denied.  In making this determination, the 
Board has assumed for the sake of argument (but without 
deciding) that the claimed treatment at Elmendorf Air Force 
Base would effectively constitute treatment by the VA.

The essential missing link as to the veteran's claim is 
medical evidence.  The U.S. Court of Appeals for Veterans 
Claims (Court) has made it clear that a well-grounded service 
connection claim requires a medical diagnosis of current 
disability and medical evidence of a link between that 
disease and service.  A well-grounded claim for compensation 
under 38 U.S.C.A. § 1151 also requires a medical diagnosis of 
current disability and medical evidence of causation.  Jones 
v. West, No. 98-664 (U.S. Vet. App. July 7, 1999).  In 
addition, the veteran, as a lay person is untrained in the 
field of medicine is not competent to offer an opinion as to 
medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  There is no medical evidence suggesting any causal 
relationship between his current right eye disability and 
treatment by the VA.  In sum, the Board must conclude that 
the veteran's claim is not well-grounded.  38 U.S.C.A. 
§ 5107(a).  The Board is unaware from the record of 
specifically identified documents which would be material and 
relevant to the claim and which have not been obtained, or 
requested and identified as unobtainable. 

The Board views its above discussion as sufficient to inform 
the veteran of the elements necessary to complete his 
application for the claimed disability, to include a claim 
for compensation pursuant to 38 U.S.C.A. § 1151.  Robinette 
v. Brown, 8 Vet. App. 69 (1995).




ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

